WINTER, Circuit Judge:
The district court granted a motion under Rule 12(b)(6), F.R.Civ.P., to dismiss a complaint brought by a group of North Carolina prisoners, both individually and as representatives of all prisoners similarly situated in North Carolina prisons. The complaint sought a declaratory judgment that certain prison conditions and certain treatment of prisoners and their mail violated the constitutional rights of the prisoners under the Federal Constitution and the Constitution of North Carolina. The major premise for the district court’s ruling was that the complaint failed to state a claim upon which relief could be granted because it set forth merely legal conclusions unsupported by adequate factual allegations. The district court also expressed its unwillingness “to take under its control and management the prison system [of North Carolina]” in this or any other case, and to that end stated that it would not grant class relief although it would grant individual relief to any plaintiff who would plead and prove an individual right to relief. We reverse and remand the case for further proceedings.
I.
Plaintiffs are twenty-nine prisoners incarcerated in thirteen penal institutions in various cities and towns in North Carolina. They sue the Governor of North Carolina, the Secretary of the Department of Social Rehabilitation and Control, the Director of Prisons and Commissioner of the Department of Correction, the persons constituting the North Carolina Parole Commission and those constituting the North Carolina Commission of Correction, the Chairman of the Central Classification Committee of the Department of Correction, and the various persons who are the Superintendents or Wardens of the various institutions in which plaintiffs are confined.
The plaintiffs’ substantive allegations go to the charges of (1) overcrowding, (2) interference with prisoners’ mail, (3) isolation, (4) denial of procedural due process at administrative hearings dealing with parole, transfer, disciplinary action and prisoner classification, and (5) general conditions. The task of summarizing them yet preserving their essential fullness is impossible, so we append as an appendix to this opinion the portion of the complaint dealing with each of these substantive complaints. The complaint charged that the acts and omissions of defendants amounted to (a) cruel and unusual punishment in violation of the Eighth Amendment and Article I, § 27 of the North Carolina Constitution, (b) denial of access to the courts and access to counsel in violation of the Sixth Amendment, and (c) denial of due process of law in violation of the Fourteenth Amendment.
Plaintiffs sought comprehensive declaratory and injunctive relief. They sought a declaration that each inmate was entitled to eighty square feet of living space, that conditions in the North Carolina prison system do not meet minimum constitutional standards, and that defendants violated plaintiffs’ constitutional rights in the divers regards set forth in the substantive allegations. Both interim and permanent injunc-tive relief, albeit some of it conflicting, were sought, inter alia, to enjoin defendants from accepting new prisoners until *464minimum constitutional standards were met, to require defendants to parole prisoners to reduce unconstitutional overcrowding, to enjoin the construction of new prison facilities until programs for education, recreation and work-release were funded and developed, to enjoin defendants from interference with prisoners’ mail, to enjoin the denial of hygienic needs, medical services, sanitary food service and access to reading and writing materials, and to require defendants to afford prisoners procedural due process with regard to their future status. The relief prayed also included a request for protecting plaintiffs against retaliation for bringing the suit, the appointment of a Citizens Committee to monitor compliance with any order granting relief and a reservation of jurisdiction until full compliance with any order entered by the court.
II.
Without expressing any view as to whether plaintiffs can prove all or any of the facts that they allege and, if so, whether they would be entitled to any or all of the exact relief that they pray, we disagree with the district court that plaintiffs have failed to state a claim upon which relief may be granted.
The adoption of the Federal Rules of Civil Procedure in 1938 marked the demise of common law pleading in the federal courts; in its place, the rules adopted the concept of notice pleading. Thus, Rule 8 requires only “a short and plain statement of the claim showing that the pleader is entitled to relief.” Rule 12(b)(6) must be given a construction consonant with this basic concept; detailed factual averments are no longer necessary to avoid dismissal of a claim. And in testing the sufficiency of compliance with Rule 8 when a Rule 12(b)(6) motion has been filed, Conley v. Gibson, 355 U.S. 41, 45-46, 78 S.Ct. 99, 102, 2 L.Ed.2d 80 (1957), teaches that
In appraising the sufficiency of the complaint, we follow, of course, the accepted rule that a complaint should not be dismissed for failure to state a claim unless it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him to relief.
This test was repeated more recently in Cruz v. Beto, 405 U.S. 319, 92 S.Ct. 1079, 31 L.Ed.2d 263 (1972); and Haines v. Kerner, 404 U.S. 519, 521, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972). See also Gordon v. Leeke, 574 F.2d 1147 (4 Cir., Decided March 6, 1978).
In application of these principles, we think it manifest that plaintiffs’ complaint is immune to dismissal under Rule 12(b)(6) in at least four of the five separate causes of action which are asserted.
A. With respect to overcrowding, plaintiffs have alleged that the prison facilities in the State of North Carolina “do not provide adequate personal living space for each individual prisoner,” and as a result they allege that plaintiffs “are victims of and are in constant danger of violent and deadly attack; . . . [they] are victims of and face the persistent danger of rape and other sexual attack or molestation; [and they] suffer accumulating psychological damage from the high level of mental stress and fear.” In addition, plaintiffs allege that as a result of the overcrowding they do not receive “adequate educational, recreational and work-release programs; . . . sanitary living conditions; . . . supplies for meeting basic personal hygiene; . . . adequate medical, psychological and dental care; . visitation rights; . . [and] a functional classification system . . . [to] provide treatment for those individuals with emotional problems, safety for prisoners in general population, and means for prisoners to achieve personal improvement.” These allegations are sufficiently factual to state a cognizable claim. See Pugh v. Locke, 406 F.Supp. 318 (M.D.Ala. 1976), aff’d in part, rev’d in part, Newman v. Alabama, 559 F.2d 283 (5 Cir. 1977).
B. With respect to interference with prisoners’ mail, plaintiffs have alleged that defendants “unreasonably delayed the delivery of incoming mail and the posting of outgoing mail, and have . . . failed or refused to deliver incoming mail or post *465outgoing mail.” Moreover, plaintiffs have alleged that defendants have delayed the delivery and the posting of attorney-client mail and at times have failed or refused to deliver or post such mail. Again, the allegations are sufficient to state a cognizable claim. See Procunier v. Martinez, 416 U.S. 396, 94 S.Ct. 1800, 40 L.Ed.2d 224 (1974).
C. As to isolation, plaintiffs have alleged that their cells “do not meet minimum standards of the United States Public Health Service” and that plaintiffs are “not provided with three wholesome and nutritious meals a day; . . are not provided with toilet articles necessary to keep up their own personal hygiene; ... are not provided with adequate shower opportunities; . . . are not provided with clean and sanitary linen; and are not provided with adequate exercise and recreation time. . . . ” These, too, are factual allegations sufficient to state a cognizable claim. See Sweet v. South Carolina Dept. of Corrections, 529 F.2d 854 (4 Cir. 1975).
D. In regard to general conditions, the plaintiffs allege that defendants have failed “to provide adequate sanitary food service facilities. . . .” We think this allegation sufficient to state a cognizable claim.
E. Finally, with regard to their claims of procedural due process, we agree with the district court that plaintiffs have probably failed to allege a cognizable claim. Their only allegation is that defendants have failed “to provide meaningful hearings which comport with minimal standards of fairness” in regard to such matters as “parole, transfer, disciplinary action, and prisoner classification.” While various decisions have recognized that procedural due process must be afforded in regard to such matters and have defined what process is “due” in each of such contexts, we are inclined to think that plaintiffs’ allegations are so general and so broad that they state conclusions of law rather than a short and' plain factual statement showing that plaintiffs are entitled to relief. If the claim of denial of procedural due process of law was plaintiffs’ sole cause of action, we would agree, especially since plaintiffs were represented by counsel, that the complaint should be dismissed. However, any such dismissal should be with leave to amend within a reasonable period to correct the omissions and deficiencies of the pleader by supplying specific allegations concerning those practices which are claimed to violate the due process clause. Gordon v. Leeke, supra. Since this alleged cause of action is not plaintiffs’ only cause of action, it is manifest that the entire complaint should not be dismissed, and since portions of the complaint, as we hold, are clearly immune from dismissal, we think that dismissal solely as to this cause of action is warranted but only with leave to amend.
Plaintiffs’ complaint is broad in nature and sweeping in scope. We are constrained to add, therefore, that although we think that it is immune to dismissal under Rule 12(b)(6), it does not follow that the district court should proceed directly to determining if a class should be certified and to trial without delineation and definition of the issues. Delineation and definition of the issues will undoubtedly have a direct bearing on whether a class should be certified and, if so, the description of the class. It may also disclose a basis on which the district court should sever the claims and order them tried separately. Rules 42(b) and 20(b). Perhaps even the trials of some severed claims should be transferred to the Middle or the Eastern District of North Carolina. Leesona Corporation v. Cotwool Manufacturing Corporation, 308 F.2d 895 (4 Cir. 1962).
Under the Rules of Federal Procedure, the manner in which the issues are delineated and defined, as well as the factual basis for claims disclosed and sham claims eliminated, is not by the pleadings. Hodgson v. Virginia Baptist Hospital, Inc., 482 F.2d 821 (4 Cir. 1973). “The rules provide techniques more efficient than pleadings for performing [these] functions. The facts may be determined by discovery. The issues may likewise be narrowed by discovery or at a pretrial conference, or by ‘partial summary judgment’ under Rule *46656(d). Cases where there is no real controversy may be disposed of speedily and finally, on the merits, by summary judgment.” C. Wright, Law of Federal Courts 319 (3d ed. 1976). Thus, we remind counsel for defendants and the district court that the proper path for them to pursue is not a motion under Rule 12(b)(6) but the various procedures authorized and described in Rules 16, 26-37, and 56.
III.
Because the district court went beyond dismissal of the complaint and indicated that it would never entertain a class suit granting class relief in a cause of this nature, we think it appropriate to remind the district court of the scope of a proper exercise of its jurisdiction in an appropriate case. We, of course, express no view on whether the proof which the plaintiffs may adduce represents such a case.
Recently the Supreme Court has cautioned against sweeping injunctions directed at state executive officials. Rizzo v. Goode, 423 U.S. 362, 96 S.Ct. 598, 46 L.Ed.2d 561 (1976). While Rizzo states that the principles of federalism militate against injunctive relief under 42 U.S.C. § 1983 against the executive branch of state or local governments, Rizzo does not preclude recourse to broad injunctions when a clear pattern of unconstitutional conduct has been established. Specifically, Rizzo does not overrule Procunier v. Martinez, supra, where the Court, after stating that “courts are ill equipped to deal with the increasingly urgent problems of prison administration and reform” (416 U.S. at 405, 94 S.Ct. at 1807), nevertheless added:
But a policy of judicial restraint cannot encompass any failure to take cognizance of valid constitutional claims whether arising in a federal or state institution. When a prison regulation or practice offends a fundamental constitutional guarantee, federal courts will discharge their duty to protect constitutional rights. Johnson v. Avery, 393 U.S. 483, 486, 89 S.Ct. 747, 21 L.Ed.2d 718 (1969). 416 U.S. at 405-06, 94 S.Ct. at 1807-1808.
We agree with the holding in Newman v. Alabama, 559 F.2d 283 (5 Cir. 1977), that, notwithstanding Rizzo, class relief requiring sweeping changes in a state prison system may still be mandated when the proof requires such relief.
IV.
In the district court, defendants asserted, as an alternative reason why their motion to dismiss should be granted, that only eight of the plaintiffs were confined in the four penal institutions located in the Western District of North Carolina in which suit was filed, that the remaining twenty-one plaintiffs were confined in penal institutions located in other districts of North Carolina, that all but one of the defendants reside and have their principal offices in districts of North Carolina other than the Western District and that, therefore, the district court lacked venue except as to the eight plaintiffs confined within its territorial jurisdiction. In this regard, defendants’ motion to dismiss was a motion under Rule 12(b)(3).
The district court did not find it necessary to rule on this aspect of the motion but defendants press this theory on us as a basis for sustaining the result, at least in part, reached by the district court.
We reject the contention. It is true that 28 U.S.C. § 1391(b) states that non-diversity cases “may be brought only in the judicial district where all defendants reside, or in which the claim arose, except as otherwise provided by law,” but 28 U.S.C. § 1392(a) makes special provision applicable to this case. It states that a civil action “not of a local nature, against defendants residing in different districts in the same State, may be brought in any of such districts.” Since the instant case is a purported class suit against defendants residing in the several districts of North Carolina, venue lay, inter alia, in the Western District of North Carolina. This is not to say, however, that upon a proper showing the district court may not conclude to transfer the case to another district. The provisions of *46728 U.S.C. § 1404(a) state specifically that “[fjor the convenience of parties and witnesses” a district court possesses the authority to transfer a civil action “to any other district . . . where it might have been brought.”
We reverse the judgment of the district court and remand the case for further proceedings consistent with this opinion.
' REVERSED AND REMANDED.
ADDENDUM
After the foregoing opinion and Judge Bryan’s dissent were circulated to the non-sitting judges, Judge Hall suggested that the case be reheard in banc and he requested a poll on his suggestion. The poll lost for lack of a majority of the votes of the judges entitled to vote therein.
For the reasons stated in Judge BRYAN’s dissenting opinion, Judge RUSSELL, Judge WIDENER and Judge HALL dissent from the failure to rehear the case in banc.
APPENDIX
The substantive allegations of the complaint are contained in paragraph VII which follows:
STATEMENT OF CLASS CLAIM
Count One — Overcrowding
A. Defendants, by confining Plaintiffs within facilities under Defendants’ control, have and continue to subject Plaintiffs to impermissible indignity because the majority, if not all, of the prison facilities in the State of North Carolina, as designed and constructed, violate the evolved standards of decency upheld, embodied, and protected by this society, in that they do not provide adequate personal living space for each individual prisoner.
B. By permitting and causing the prisoner population at each prison facility to exceed the designed capacity, the Defendants have subjected Plaintiffs to further degrading and inhumane deprivations.
C. The extreme overcrowding and its resultant effects has created an environment in which the evermounting tensions, fears, and frustrations prevent, disrupt and destroy normal human interaction. The Defendants are unwilling or unable to protect Plaintiffs from the unnatural behavior which results, to wit:
1. Plaintiffs are victims of and are in constant danger of violent and deadly attack;
2. Plaintiffs are victims of and face the persistent danger of rape and other sexual attack or molestation;
3. Plaintiffs suffer accumulating psychological damage from the high level of mental stress and fear.
D. Beyond the suffering caused by overcrowding itself, overcrowding results in the Plaintiffs being subjected to additional cruelties including, but not limited to, the following:
1. Defendants are unwilling or unable to provide adequate educational, recreational, and work-release programs;
2. Defendants cannot, or have refused to, provide sanitary living conditions;
3. Defendants are unwilling or unable to provide adequate supplies for meeting basic personal hygiene needs of Plaintiffs;
4. Defendants do not provide adequate medical, psychological, and dental care for the Plaintiffs;
5. Defendants have increasingly curtailed visitation rights of Plaintiffs, due to lack of space which can be used as a visiting area;
6. Defendants are unable to operate a functional classification system which would provide treatment for those individuals with emotional problems, safety for prisoners in general population, and means for prisoners to achieve personal improvement.
Count Two — Mail
A. The Defendants, both intentionally and negligently, have interferred with the mail of Plaintiffs and others similarly situ*468ated in that they have unreasonably delayed the delivery of incoming mail and the posting of outgoing mail, and have at times failed or refused to deliver incoming mail or post outgoing mail.
B. The Defendants, both intentionally and negligently, have interferred with Plaintiffs’ mail transmitted to and from their attorneys. Specifically, Defendants have unreasonably delayed the delivery of incoming, and the posting of outgoing, attorney-client mail, at times having failed or refused to deliver or post such mail. In addition, Defendants have engaged in the censorship of attorney-client mail and have inspected attorney-client mail without the prisoner-client being present.
C. Defendants’ actions with regard to the mail of Plaintiffs and others similarly situated exceed the measures necessary to insure internal security in the prisons and deprive Plaintiffs of their rights of free speech, freedom of association, and access to counsel and the Courts.
Count Three — Isolation
The defendants in the past have placed, and continue to place, Plaintiffs in isolation (the hole) without providing them with safe and sanitary conditions, to-wit:
1. Plaintiffs’ cells do not meet minimum standards of the United States Public Health Service;
2. Plaintiffs are not provided with three wholesome and nutritious meals a day;
3. Plaintiffs are not provided with toilet articles necessary to keep up their own personal hygiene;
4. Plaintiffs are not provided with adequate shower opportunities necessary to keep up their own personal hygiene;
5. Plaintiffs are not provided with clean and sanitary linen; and
6. Plaintiffs are not provided with adequate exercise and recreation time outside the cell.
Count Four — Administrative Hearings
The Defendants have failed to provide meaningful hearings which comport with minimum standards of fairness on matters determinative of Plaintiffs’ future status, such as parole, transfer, disciplinary action, ■ and prisoner classification.
Count Five — General Conditions
The Defendants have been guilty of other violations of the constitutional rights of the Plaintiffs not herein specifically alleged, including, but not limited to, the failure to provide adequate sanitary food service facilities and conditions, which violations, when taken together and in combination with the conditions and violations alleged in the previous counts, serve to further deprive the Plaintiffs of rights conferred upon them by the Constitutions of the United States and the State of North Carolina.